ALLOWABILITY NOTICE
This action is in response to the amendment filed 9 November 2021. 
	Claims 21 – 29 and 31 – 39 are pending and have been examined; claims 30 and 40 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 29 and 31 – 39 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant's arguments filed on 9 November 2021 (pages 10 – 11) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 21 – 29 and 31 – 39 are eligible under 35 USC 101 (see MPEP 1302.14). 

35 U.S.C. §102 / §103
	The closest prior art of record includes Johnson et al. (U.S. 2008/0201158) and Laney et al. (U.S. 2012/0281058). 
	The combined references of Johnson et al. and Laney et al. fail to teach the claimed invention.  Applicant's arguments filed on 9 November 2021 (page 12) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 21 – 29 and 31 – 39 are allowable over this prior art of record (see MPEP 1302.14)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Tor; Daniel K. et al.	US 8620711 B2	Inmate visitation scheduling and management
Collins; Christopher M.	US 10275811 B2	Method, medium, and system for an inmate privilege kiosk
Crites; John G. et al.	US 7085359 B2	Investigation and reporting of inmate security threats

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683